DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: with reference to paragraph [0077], it is not clear what are “non-transitory software programs”, and “non-transitory computer executable programs and module”. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 8, 9, 15 and 16 are objected to because of the following informalities:
	a) In claim 1, in line 6, “comprises” should read, “comprise”.  Claims 8 and 15 have the same problem.
	b) In claim 2, in line 7, the indefinite article, “a” should be inserted before “weight”.  Claims 9 and 16 have the same problem.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, in line 3, “first K feature vectors with larger values” is vague.  What are the feature vectors larger than?  Claims 9 and 16 have the same problem.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1-4, 8-11 and 15-18  recite “feature vectors”. Although the specification mentions features, it does not explain what these features are or how they are obtained.  Paragraph [0037], provides values for the features, but does not state what, exactly, these features (feature vectors) are, or how they are obtained.  Paragraphs [0010], [0025], [0031], [0047], [0086] state what these features are not, but not what they are.
	Claims 2, 9 and 16 recite “K” feature vectors.  The specification mentions “K” in paragraph [0061], but it does not explain how to determine the value “K”.  
	Claims 2, 9 and 16 recite “weight corresponding to each feature vector”.  The specification mentions weights in paragraphs [0042], [0044] and [0045], but it does not explain how the weights are determined.
	It would require undue experimentation to make and use the invention.  The following factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) were considered in determining whether undue experimentation would be required by one of ordinary skill in the art (see MPEP 2164.01(a)):
(A) The breadth of the claims - the claims are fairly detailed, and recite “feature vector”, “K” and “weight corresponding to each feature vector” as significant limitations.
(B) The nature of the invention - the nature of the invention is highly technical, involving complex mathematical processes and programming
(C) The state of the prior art - the state of the prior art within the analogous field of endeavor is highly technical, but does not address subject matter described above, as required by the claims
(D) The level of one of ordinary skill - the level of one of ordinary skill in the art is relatively high, typically employing higher level math, engineering and computer programming, among other disciplines.  However, the specification does not provide such a person necessary direction and guidance for the particular “feature vectors” being utilized by the claimed invention, the determination of a particular value for “K”, and the determination of the particular weights being utilized.  
(E) The level of predictability in the art - the level of predictability in the art is high.
(F) The amount of direction provided by the inventor - the inventor’s disclosure does not provide direction for determining or obtaining the claimed “feature vectors”, the determination of a particular value for “K”, and determining the particular weights being utilized.
(G) The existence of working examples - although there are what would be considered working examples described in the specification, they do not explain how to determine or obtain the claimed “feature vector”, how to determine the value for “K”, and how to determine the particular weights being utilized. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - in order to make or use the invention, one of ordinary skill would have to figure out what the feature vectors are, how to calculate them, how to determine K, how to determine the weights, and then determine how to use them to make the invention.  This would require a large amount of experimentation.
	As all of the evidence related to the above factors has been considered as a whole, the Examiner reaches the conclusion that specification is non-enabling for the invention as claimed.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following limitation, present in each of claims 5, 12 and 19, are not adequately described in the specification:
	“calculating a mean value and a variance of each pixel of the face mask image”. (emphasis added)
	Although the paragraphs [0056]-[0061] discuss this subject matter, the description is not clear for the following reason.  Both a “mean” and a “variance” are statistical quantities, and require more than one value to be used in calculating them.  For example, a mean cannot be calculated from one thing.  Nor can a variance be calculated from one thing.  Therefore, it does not make sense to calculate a mean value and a variance of each pixel (i.e., one pixel).  There is insufficient evidence to show that the inventors had possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20220237811 to Cai et al. (hereinafter referred to as “Cai”), in combination with the article, “Automatic Facial Skin Defects Detection and Recognition System” by Chang et al. (hereinafter referred to as “Chang”), and U.S. Patent Application Publication 20200372639 to Li et al. (hereinafter referred to as “Li”).  
As to claim 1, Cai discloses a method for determining skin smoothness, comprising:
	obtaining an image to be detected, the image to be detected comprising a face area ([0053]-[0054]);
	obtaining a plurality of feature vectors for indicating skin smoothness of a face; wherein the image does not comprises preset factors and the preset factors comprise at least one of five sense organs, reflection and hair ([0058], face skin texture features are obtained; [0057], five sense organs are removed prior to obtaining the features); and
	determining, according to the plurality of feature vectors, the skin smoothness of the face in the image to be detected ([0061]).
	Cai does not disclose a smoothness mask image, wherein the smoothness mask image does not comprise the preset factors, the preset factors comprising at least one of five sense organs, reflection and hair.  However, this is well known in the art.  For example, Chang teaches a smoothness mask image which does not comprise five sense organs, e.g., eyes, nostrils, mouth, as well as hair (Section IIB and IIC, on page 261; Figs.3 and 5; facial points are detected to exclude eyes, mouth and nostrils; the figures show masking of the eyes, nostrils, and mouth, and the hair is also cropped out of the image).  Cai’s approach would provide the inherent advantage of reducing the amount data for feature extraction, and providing only skin for feature extraction.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Cai’s invention according to Chang.
	Cai and Chang do not disclose inputting the image to be detected and the smoothness analysis mask image into a deep learning model to obtain the plurality of feature vectors.  However, this is well known in the art.  For example, Li teaches utilizing a machine learning model in the form of a neural network (i.e., a deep learning model) to extract image feature vectors from an image ([0030]-[0031]).  Machine learning models as taught by Li are trainable for particular uses, in this case determining skin texture ([0044]).  Li states is be effective for determining skin conditions ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Cai’s invention, as modified by Chang, according to Li.
As to claim 2, Cai discloses the method according to claim 1, wherein the determining, according to the plurality of feature vectors, the skin smoothness of the face in the image to be detected, comprises:
	determining first K feature vectors with larger values from the plurality of feature vectors according to values of the plurality of feature vectors; where said K is an integer greater than 0 ([0061], e.g., 16 parameters, of those the larger values would be included); and
	determining the skin smoothness of the face in the image to be detected, according to the first K feature vectors and weight corresponding to each feature vector of the first K feature vectors (Cai: [0061]).
As to claim 3, Cai, Chang and Li render obvious the method according to claim 1, wherein:
	the deep learning model is obtained by training an initial deep neural network model with multiple groups of sample data; where each group of the sample data comprises a sample image, a smoothness analysis mask image corresponding to the sample image and the feature vectors for indicating skin smoothness of a face in the sample image (Li: [0030]; in the combination, both the image and the smoothness analysis mask image would be utilized).
As to claim 4, Cai discloses the method according to claim 1, wherein before the inputting the image to be detected and a smoothness analysis mask image corresponding to the image to be detected into a deep learning model to obtain a plurality of feature vectors for indicating skin smoothness of a face, the method further comprises:
	inputting the image to be detected into a detection model to obtain a face mask image corresponding to the image to be detected ([0056], a YCbCr color model); and
	removing the preset factors from the face mask image to obtain the smoothness analysis mask image corresponding to the image to be detected (Cai: [0057]. Chang: Section IIB and IIC).
As to claim 6, Cai discloses the method according to claim 4, wherein, the detection model is at least one of HSV color model, YCrCB color model, and RGB color model ([0056]).
As to claim 7, Cai discloses the method according to claim 1, wherein the obtaining an image to be detected, comprises:
	receiving an inputted initial image to be detected ([0053]), and
	pixel preprocessing on the initial image to be detected to obtain the image to be detected ([0056]-[0057], color conversion, removal of portions of the image and morphological processing would all involve processing of pixels).
Regarding claims 8-11, 13 and 14, see the discussions above for claims 1-4, 6 and 7 respectively.  Cai discloses at least one processor, and a memory storing instructions ([0095]; [0101]).
Regarding claims 16-18 and 20, see the discussions above for claims 1-4 and 7.  Cai discloses a non-transitory computer-readable storage medium storing computer instructions ([0096]; [0101]).

Subject Matter Not Found in the Prior Art
The subject matter of claims 5, 12 and 19 were not found in the prior art.  Allowability is not being indicated at this time in view of the rejections under 35 U.S.C. § 112(a).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WIPO publication WO 2016141866 A1 to Chen teaches calculating roughness of face skin region.  Key portions of the face are identified, and then the region other than the key portions is used to estimate facial roughness.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665